Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bergougnan (US 20150294079) in view of Justin (US 20140229547).
Regarding claim 1, Bergougnan teaches, a tele health- system (Fig. 1, el. 100) comprising: 
a plurality of clinics (Fig. 1, el. 104, 102, 106), an assistant or resident physically present within each of the plurality of clinics (abstract, Paragraph 5, 8: the nurse is at the site with the patient and Paragraph 27: a nurse at the telehealth site 102), and a patient physically present within each of the plurality of clinics (Paragraph 25: telehealth system 100 may include one or more telehealth sites (102, 104, 106) where a patient may go to receive medical services); 
each of the plurality of clinics containing a live video communication device, a live video and audio communication device and a live video, written and audio communication device (Paragraph 30-31 and Fig. 3; video conferencing devices, computing devices);
a communication and processing network utilizing real-time video (Paragraph 25) and a plurality of virtual waiting rooms, each of the virtual waiting rooms being dedicated to a particular faculty member located geographically remotely from any of the plurality of clinics (Paragraph 60: on line waiting room); 
each of the geographically remotely located faculty members possessing a remote live video and audio communication device and a remote live video, written and audio communication device (Paragraph 26-27); 
wherein the live video communication device, a live video and audio communication device and a live video, written and audio communication device of the plurality of clinics is in two-way communication through the communication and processing network with the remote live video and audio communication device and a remote live video, written and audio communication device of the geographically remotely located faculty members (Paragraph 26-27, 32 and Fig. 4); 
such that the geographically remotely located faculty members may analyze the communications from the plurality of clinics and provide instruction to the assistants or residents present in the plurality of clinics for procedures to be performed on the patients (Fig. 4, specifically see 428).
Bergougnan does not teach the telehealth system is orthodontic system or audio cloud online software to create and maintain virtual meeting rooms.
Justin Teaches on line consultation, the telehealth system is an orthodontics (Paragraph 94) and using cloud online software to create and maintain virtual meeting rooms (Paragraph 40, 42, 68, 74, 79).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Bergougnan with Justin in order to improve the system and enable orthodontic of using it which enhance patient experience.
Regarding claim 2, Bergougnan in view of Justin teaches, wherein the live video and audio communication device and the live video, written and audio communication devices within each of the plurality of orthodontic clinics is encompassed in a single device (Bergougnan: Fig. 3, Paragraph 30-31 and Fig. 3; video conferencing devices, computing devices).
Regarding claim 3, Bergougnan in view of Justin teaches, wherein the remote live video and audio communication device and the remote live video, written and audio communication devices possessed by one of the geographically remotely located orthodontists/faculty members is encompassed in a single device (Bergougnan: Paragraph 26 and Fig. 1, el. 136).
Regarding claim 4, Bergougnan in view of Justin teaches, wherein the live video and audio communication device and the live video, written and audio communication devices within each of the plurality of orthodontic clinics is encompassed in a single device, and wherein the remote live video and audio communication device and the remote live video, written and audio communication devices possessed by one of the geographically remotely located orthodontists/faculty members is encompassed in a single device (Bergougnan: Fig. 3, Paragraph 30-31 and Fig. 3; video conferencing devices, computing devices and Bergougnan: Paragraph 26 and Fig. 1, el. 136).
Regarding claim 5, Bergougnan in view of Justin teaches, wherein the live video communication device within each of the plurality of clinics is an intraoral or digital camera (Justin: Paragraph 35: digital camera).

Regarding claim 6, Bergougnan in view of Justin teaches, wherein each of the virtual waiting rooms is dedicated to a different one of the plurality of clinics (Justin: Paragraph 42, 52).
Regarding claim 7, Bergougnan in view of Justin teaches, wherein the live video and audio communication device and the live video, written and audio communication devices within each of the plurality of orthodontic clinics is encompassed in a single device (Bergougnan: Fig. 3, Paragraph 30-31 and Fig. 3; video conferencing devices, computing devices and Bergougnan: Paragraph 26 and Fig. 1, el. 136).
Regarding claim 8, Bergougnan in view of Justin teaches, wherein the remote live video and audio communication device and the remote live video, written and audio communication devices possessed by one of the geographically remotely located orthodontists/faculty members is encompassed in a single device (Bergougnan: Fig. 3, Paragraph 30-31 and Fig. 3; video conferencing devices, computing devices and Bergougnan: Paragraph 26 and Fig. 1, el. 136).

Regarding claim 9, Bergougnan in view of Justin teaches, wherein the live video and audio communication device and the live video, written and audio communication devices within each of the plurality of orthodontic clinics is encompassed in a single device, and wherein the remote live video and audio communication device and the remote live video, written and audio communication devices possessed by one of the geographically remotely located orthodontists/faculty members is encompassed in a single device (Bergougnan: Fig. 3, Paragraph 30-31 and Fig. 3; video conferencing devices, computing devices and Bergougnan: Paragraph 26 and Fig. 1, el. 136).
Regarding claim 10, Bergougnan in view of Justin teaches, wherein the live video communication device within each of the plurality of clinics is an intraoral or digital camera (Justin: Paragraph 35: digital camera and 79).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652